Third District Court of Appeal
                               State of Florida

                     Opinion filed September 15, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1866
                       Lower Tribunal No. 16-25408
                          ________________


                    Welspring Investments, S.A.,
                                  Appellant,

                                     vs.

                             Simone Frangi,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Alan Fine, Judge.

     Weiss Serota Helfman Cole & Bierman, P.L., and Edward G. Guedes;
Jorge L. Guerra, P.A., and Jorge L. Guerra, for appellant.

     Alonso | Appeals, and Cristina Alonso (Pembroke Pines); Brian M.
Torres, P.A., and Brian M. Torres, for appellee.


Before FERNANDEZ, C.J., and LOGUE and BOKOR, JJ.

     LOGUE, J.
      Welspring Investments, S.A., appeals from a portion of an omnibus

order vacating a damages award entered against Simone Frangi following

entry of a default. We affirm the trial court’s detailed, scholarly, and well-

reasoned order concluding that the damages sought by Welspring are

unliquidated, thus warranting notice and an opportunity to be heard pursuant

to Florida Rule of Civil Procedure 1.440(c).

      “Where a default is entered, the defaulting party admits entitlement to

liquidated damages, but not unliquidated damages. Damages are liquidated

when the exact amount due may be determined from the pleadings. Where

evidence must be presented to determine the amount, however, damages

are unliquidated.” 1445 Wash. Ltd. P’ship v. Lemontang, 19 So. 3d 1079,

1081 (Fla. 3d DCA 2009) (citing Cellular Warehouse, Inc. v. GH Cellular,

LLC, 957 So. 2d 662, 666 (Fla. 3d DCA 2007); Bowman v. Kingsland Dev.,

Inc., 432 So. 2d 660, 662–63 (Fla. 5th DCA 1983)). Where an action involves

unliquidated damages, “‘a party against whom default has been entered is

entitled to notice of an order setting the matter for trial, and must be afforded

an opportunity to defend.’” Cellular Warehouse, 957 So. 2d at 666 (quoting

Viets v. American Recruiters Enters., Inc., 922 So. 2d 1090, 1095 (Fla. 4th

DCA 2006)). The damages sought by Welspring for its money lent claim

against Frangi are unliquidated because they cannot be “determined with



                                       2
exactness from the cause of action as pleaded, i.e., from a pleaded

agreement between the parties, by an arithmetical calculation or by

application of definite rules of law.” Id. at 665 (quoting Bowman, 432 So. 2d

at 662).

      Affirmed.




                                     3